DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huberty et al. (US Patent No. 9,904,624 B1), hereinafter referred to as HUBERTY.

Consider Claim 1,
HUBERTY teaches a system comprising: 
request circuitry to issue outgoing memory access requests to a remote node (HUBERTY, e.g., Fig 1:12;Col 5:8-10, issue scheduled instructions to external (i.e., remote) node.); 
status receiving circuitry to receive statuses regarding remote memory access requests at the remote node (HUBERTY, e.g., Fig 1:20;Fig 2:46, receive signals from throttle control;Col 16:38-67, discloses supplying throttle control based on status of remote element.); and 
control circuitry to control at least one of a rate or an aggression at which the outgoing memory access requests are issued to the remote node in dependence on at least some of the statuses (HUBERTY, e.g., Fig 2;Col 9:17-22, the amount of throttling applied is based on the received status indication.), wherein 
the control circuitry is inhibited from controlling the rate or the aggression until a plurality of the statuses have been received (HUBERTY, e.g., Fig 6:92, throttle cannot be changed until at least a threshold number of status has changed.).
Although HUBERTY describes all of the functional components of the claims, the distribution of these functions are not completely within the request node.  However, HUBERTY does expressly describe that the amount of throttle applied responsive to a signal from remote node is programmable (HUBERTY, e.g., Col 9:20-22) and further describes that the remote node tracks active requests on a per-processor basis (HUBERTY, e.g., Fig 6:80).  As such, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to rearrange the system of HUBERTY such that the control circuitry used to determine throttling rates based on a per-processor analysis (HUBERTY, e.g., Fig 6) is placed in the request node because it reduces processing stress in an remote environment which is disclosed to be potentially overloaded by requests (HUBERTY, e.g., Col 7:65-Col 8:33).

Consider Claim 2,
The system of HUBERTY, as modified, further teaches wherein the control circuitry is adapted to control the rate or the aggression at which the outgoing memory access requests are issued based on those of the statuses received by the status receiving circuitry during a window (HUBERTY, e.g., Col 9:20-22, amount of throttling is programmable based on determined status.).

Consider Claim 3,
The system of HUBERTY, as modified, further teaches: 
aggregation circuitry to aggregate the statuses received by the status receiving circuitry during a window to produce an aggregated value (HUBERTY, e.g., Fig 6:94 and 96, discloses circuitry for producing aggregated values.); and 
the control circuitry is adapted to control the rate or the aggression at which the outgoing memory access requests are issued to the remote node in dependence on the aggregated value (HUBERTY, e.g., Col 17:39-53, discloses using aggregated value to determine throttle.).

Consider Claim 4,
The system of HUBERTY, as modified, further teaches a first counter circuitry to count a number of the statuses having a first status during the window (HUBERTY, e.g., Fig 6:Col 17:39-53, history is a sum based on the count of statuses indicating one of overloaded or acceptably/under-loaded.).

Consider Claim 5,
The system of HUBERTY, as modified, further teaches wherein each of the statuses corresponds with the remote node being one of: underloaded, acceptably loaded, and overloaded (HUBERTY, e.g., Fig 6:Col 17:39-53, each status (0 or 1) corresponds with one of underloaded, acceptably loaded, and overloaded.).

Consider Claim 6,
The system of HUBERTY, as modified, further teaches wherein the first status corresponds with the remote node being overloaded; and the control circuitry is adapted to throttle the rate or the aggression in response to the number of the statuses that correspond with the remote node being overloaded during the window being at least a first threshold value (HUBERTY, e.g., Fig 6:Col 17:39-53, history is a sum based on the count of statuses indicating one of overloaded or acceptably/under-loaded.).

Consider Claim 7,
The system of HUBERTY, as modified, further teaches wherein the first counter circuitry is adapted to decrement the number of the statuses having the first status during the window (HUBERTY, e.g., Col 17:32-42, when the oldest history bit has a first status and a new history bit has a second status, the counter circuitry demonstrates that it is adapted to decrement the number of the statuses by shifting out the first status.) in response to the status receiving circuitry receiving a status corresponding with the remote node being underloaded (HUBERTY, e.g., shift 0 (indicating an underload condition requiring no throttling) into history.).

Consider Claim 8,
The system of HUBERTY, as modified, further teaches wherein the first counter circuitry is adapted to decrement the number of the statuses having the first status during the window (HUBERTY, e.g., Col 17:32-42, when the oldest history bit has a first status and a new history bit has a second status, the counter circuitry demonstrates that it is adapted to decrement the number of the statuses by shifting out a history bit having a first status.) in response to the status receiving circuitry receiving a status corresponding with the remote node having a lowest level of loading (HUBERTY, e.g., Fig 6, shift 0 (indicating a lowest level of loading condition requiring no throttling) into history.).

Consider Claim 14,
The system of HUBERTY, as modified, further teaches wherein 
the statuses are grouped together into sets; and each of the statuses within each set, except for a last received status in that set, has a hysteretical effect on the control circuitry (HUBERTY, e.g., Col 17:39-53, a multi-bit history vector groups statuses into sets and acts to limit the rate of change in request issuance.  Values which act to delay a change of direction in throttle are considered to provide a hysteretical effect.).

Consider Claim 15,
The system of HUBERTY, as modified, further teaches wherein the control circuitry is adapted to limit the rate of change in rate or aggression (HUBERTY, e.g., Col 17:39-53, a multi-bit history vector groups statuses into sets and acts to limit the rate of change in request issuance.).

Consider Claim 16,
The system of HUBERTY, as modified, teaches the node of Claim 1, above, and further teaches wherein the statuses indicate remote node loading (HUBERTY, e.g., Fig 6:92-96); and the control circuitry is adapted to increase the rate or the aggression in response to a predetermined number of the statuses indicating that the remote node is not overloaded (HUBERTY, e.g., Fig 6).
	Although HUBERTY describes using request queue depth and quality factors to manage the amount of throttling (see, e.g., HUBERTY Col 17:39-63) there is no disclosure of using alternative sensing methods such as whether the node is in single or multi-threaded mode.  However, the examiner takes official notice of the facts that multi-threaded processors exist and are capable of running in a single-threaded mode were notoriously well-known in the art prior to the effective filing date of the claimed invention.  Therefore, it would have been obvious to a person of ordinary skill in the art, prior to effective filing date of the claimed invention to use information regarding whether a remote node is in single thread mode or multi thread mode because it is one of a limited number of known metrics to describe loading and it has the obvious benefit of being well-known and thus implementable as a matter of design choice.

Consider Claim 17,
The system of HUBERTY, as modified, further teaches wherein the control circuitry is adapted to bias the rate or the aggression towards a preferred rate or a preferred aggression (HUBERTY, e.g., Fig 6:98, throttling is used to bias the rate of issuance to a preferred rate.).

Consider Claim 18,
HUBERTY teaches a method of data processing comprising: 
receiving statuses regarding remote memory access requests at a remote node (HUBERTY, e.g., Fig 1:20;Fig 2:46, receive signals from throttle control;Col 16:38-67, discloses supplying throttle control based on status of remote element.); and 
controlling at least one of a rate or an aggression at which outgoing memory access requests are issued to the remote node in dependence on at least some of the statuses (HUBERTY, e.g., Fig 2;Col 9:17-22, the amount of throttling applied is based on the received status indication.), wherein 
the rate or the aggression is inhibited from being controlled until a plurality of the statuses have been received (HUBERTY, e.g., Fig 6:92, throttle cannot be changed until at least a threshold number of status has changed.).
Although HUBERTY describes all of the functional components of the claims, the distribution of these functions are not completely within the request node.  However, HUBERTY does expressly describe that the amount of throttle applied responsive to a signal from remote node is programmable (HUBERTY, e.g., Col 9:20-22) and further describes that the remote node tracks active requests on a per-processor basis (HUBERTY, e.g., Fig 6:80).  As such, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to rearrange the system of HUBERTY such that the control circuitry used to determine throttling rates based on a per-processor analysis (HUBERTY, e.g., Fig 6) is placed in the request node because it reduces processing stress in an environment which is disclosed to be potentially overloaded by requests (HUBERTY, e.g., Col 7:65-Col 8:33).

Consider Claim 19,
HUBERTY teaches a system comprising: 
means for receiving statuses regarding remote memory access requests at a remote node (HUBERTY, e.g., Fig 1:20;Fig 2:46, receive signals from throttle control;Col 16:38-67, discloses supplying throttle control based on status of remote element.); and 
means for controlling at least one of a rate or an aggression at which outgoing memory access requests are issued to the remote node in dependence on at least some of the statuses (HUBERTY, e.g., Fig 2;Col 9:17-22, the amount of throttling applied is based on the received status indication.), wherein 
inhibiting the rate or the aggression from being controlled until a plurality of the statuses have been received (HUBERTY, e.g., Fig 6:92, throttle cannot be changed until at least a threshold number of status has changed.).
Although HUBERTY describes all of the functional components of the claims, the distribution of these functions are not completely within the request node.  However, HUBERTY does expressly describe that the amount of throttle applied responsive to a signal from remote node is programmable (HUBERTY, e.g., Col 9:20-22) and further describes that the remote node tracks active requests on a per-processor basis (HUBERTY, e.g., Fig 6:80).  As such, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to rearrange the system of HUBERTY such that the control circuitry used to determine throttling rates based on a per-processor analysis (HUBERTY, e.g., Fig 6) is placed in the request node because it reduces processing stress in an environment which is disclosed to be potentially overloaded by requests (HUBERTY, e.g., Col 7:65-Col 8:33).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HUBERTY in view of CHOUDHARY et al. (US PGPub No. 2020/0409880 A1), hereinafter referred to as CHOUDHARY.



Consider Claim 13,
The system of HUBERTY, as modified, teaches the request node according to claim 1, above, and additionally discloses wherein the outgoing memory access requests are issued to a remote node by the request circuitry; the remote memory access requests are at the remote node (HUBERTY, e.g., Fig 1:12;Col 5:8-10, issue scheduled transactions to a remote node.); and the statuses regard the remote memory access requests at the remote node (HUBERTY, e.g., Fig 1:20;Fig 2:46, receive signals from throttle control;Col 16:38-67, discloses supplying throttle control based on status of remote element.).  HUBERTY fails to expressly describe wherein the memory access requests are issued to a plurality of remote nodes.  CHOUDHARY is directed at systems and methods for managing rate throttling of requests and is considered analogous prior art.  CHOUDHARY does disclose wherein requests may target one of a plurality of remote nodes (CHOUDHARY, e.g., ¶0020).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to improve the multi-node system of HUBERTY (HUBERTY, e.g., Fig 1, shows plural processing nodes.) with the ability direct memory requests to a plurality of remote nodes because it expands the available resources accessible to each node.

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments







Applicant's arguments filed 06JUN2022 have been fully considered but they are not persuasive. 
	The applicant argues that the control circuitry of the prior art does not inhibit from controlling the rate or the aggression until a plurality of the statuses have been received.  The argument continues by noting that the claim “does not say that there are some occasions when control is restricted.” However, the claim does describe that functionality as existing on the occasions after a plurality of statuses have been received aggression is not controlled. In other words, the claimed act of inhibiting occurs for an unspecified subset of the time (i.e., some times). Hubert expressly describes inhibiting control of aggression based on a threshold (see, e.g., Hubert:Fig 6) such that the throttle is unchangeable prior to a threshold being met, the threshold being based on processor statuses.  The applicant’s next argument appears to be that, because the title of the prior art method is “Detect Throttle,” that some initial throttle exists and further identifies the language “current history” to support their assertion.  It is the position of the examiner that the title of the method places no functional constraint on the steps of the method and that the applicant’s emphasis of current in current history does not distract from the universal constraint that ALL history occurs in the past and current history is simply a collection of past events up to the present time. For at least these reasons, the applicant’s arguments are not persuasive.
	The applicant additionally states that it is not understood why it would be obvious to move functionality from a first element (i.e., a remote node) into a second element (i.e., a request node).  The examiner notes that the rejection does not attempt to map the function into “each processor,” but rather into a request node (containing at least one processor).  As an analogy, it would similarly be obvious to let an individual regulate entry of people into their home instead of security at a main gate. There are many pros and cons to either choice, but the idea that the function can be migrated is obvious.  In the instant case, the examiner notes that moving control functionality between different elements of a same transaction is generally obvious unless that migration is destructive to the outcome of the transaction.  In other words, the simple presence of different (good and/or bad) performance characteristics dependent on the function location, absent other factors, does not alter the obviousness of the migration to a different location. For at least these reasons, the applicant’s arguments regarding the obviousness of the function migration are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137